Citation Nr: 0937365	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1979 until 
November 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.


FINDING OF FACT

An acquired psychiatric disorder, including anxiety and 
depression, was not manifest during service, nor did a 
psychosis become manifest one year of separation, and the 
current acquired psychiatric disorder is not attributable to 
active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including anxiety and 
depression, was not incurred in or aggravated by active 
service, and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in September 2004 and October 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in April 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records and service 
personnel records have been obtained.  Records of private 
treatment have also been obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records do not indicate 
complaints or treatment for a psychiatric disorder.  
Moreover, the post-service evidence does not indicate any 
current complaints or treatment referable to the claimed 
disorder until at least 18 years following separation.  
Furthermore, the weight of the evidence of record does not 
indicate a causal relationship between the current disability 
and active service.  For all of these reasons, the evidence 
does not indicate that the claimed disability may be related 
to active service such as to require an examination, even 
under the low threshold of McLendon.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder to anxiety and depression.  
A review of the Veteran's service treatment records does not 
show any reference to a psychiatric disorder.  Record of an 
examination in October 1982, one month prior to separation, 
indicates that a psychiatric examination was normal.  

Following separation, the evidence next shows treatment for 
the claimed disorder in March 2004 when the Veteran was 
diagnosed with chronic alcoholism and anxiety and stress 
reactions.

In April 2004 the Veteran reported to a VA facility for 
treatment of alcohol abuse.  He reported experiencing anxiety 
and depression and stated that he had been diagnosis with 
depression.  The Veteran indicated that he had had treatment 
for alcohol abuse in the 1990s but that he began drinking at 
the age of 20.  He also stated that he had been a daily 
drinker since he first started.  He noted that he had a 
number of recovering brothers and sisters.  Evaluation 
revealed an anxiety disorder versus childhood posttraumatic 
stress disorder, but also indicated that anxiety and 
depression may be substance-induced.

In a February 2005 mental status examination, the Veteran was 
described as having a 25 year history of alcohol dependency 
with underlying depressive and anxiety symptoms having 
distinguished themselves outside of alcohol use.  He was 
diagnosed with major depressive disorder, in partial 
remission.  The Veteran related a developmental history of 
some physician abuse during his upbringing.  He was also 
diagnosed in February 2005, with anxiety, not otherwise 
specified.  By the time of a substance abuse treatment 
program biopsychosocial assessment in September 2006, the 
Veteran had no diagnosis of anxiety and only showed a 
diagnosis of major depressive disorder.

In his initial claim for service connection, the Veteran 
contended that he had an anxiety attack during boot camp.  He 
stated that he filled out a "medical slip" to see a mental 
health officer but that his senior drill instructor told him 
to "stand on [his] own two feet and be a man."  The Veteran 
states that he was "in denial" for the next 25 years and 
self medicated with alcohol.

In May 2007, the Veteran's brother, M.C. stated that the 
Veteran had struggled with substance abuse his entire adult 
life and that his family has multi-generational alcoholism 
and mental health issues.  M.C. stated that he had three 
adult siblings who struggle with work, social and normal 
daily functions, but that none of them abuse drugs or 
alcohol.

C.C., a younger brother of the Veteran, also submitted a May 
2007 statement to VA.  In it, he indicated that growing up, 
the Veteran was subject to the bulk of their father's 
aggression including physical and psychological abuse.  With 
regard to the Veteran's personality, C.C. identified two 
distinct periods of the Veteran's life; before enlisting and 
after service.  He stated that prior to enlistment, the 
Veteran had been "gregarious, humorous, kind, empathetic and 
generous."  Following service, specifically following boot 
camp, C.C. said that the Veteran was gaunt, tired, listless 
and expressionless."  After separation, the Veteran 
temporarily moved in with C.C. and his wife.  C.C. stated 
that he notice immediately that the Veteran was a heavy 
drinker and drug user and described him as "a broken man, 
physically, mentally and spiritually."  C.C. also described 
letters and other communication that he received from the 
Veteran during boot camp in which the Veteran claimed to be 
the target of his drill instructor.  C.C. said that at 
certain points, during boot camp, he though his brother may 
be suicidal.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's mood and emotions are 
capable of lay observation and thus lay statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
anxiety or depression nor does the Veteran's medical 
separation examination indicate such a disorder.  Statements 
made by the Veteran and his brothers reveal certain 
inconsistencies which call in to question the credibility of 
these statements.  The Board notes 
 
the more contemporaneous the evidence, 
the greater [the] probative value and 
credibility that can be attached to that 
evidence, especially when later-dated 
testimony . . . and statements were 
generated for pecuniary purposes', . . . 
because 'memory hinges on recency', 
earlier statements are generally more 
trustworthy than later ones.
 
Curry v. Brown 7 Vet. App. 59, 64 (1994).  The post-service 
treatment records contained in the claims file are devoid of 
any reference to the anxiety attack during boot camp.  In 
fact, the only developmental problem he related to mental 
health personnel was physical abuse during his upbringing.  
The only such statement from the Veteran came in his June 
2004 application for compensation.  While the record is 
otherwise quite extensive for the Veteran's psychiatric 
treatment, progress notes simply do not include indication 
from the Veteran of an in-service onset of depression or 
anxiety.  Instead, a 2005 medical report shows a 25 year 
history of substance abuse, meaning such abuse began in-
service.  Accordingly, we find the Veteran not to be credible 
and his statements are thus of limited probative value.

The Board has considered lay statements offered on behalf of 
the Veteran, and assumes their credibility.  The statements 
from the Veteran's brother, C.C. provides a history of "two 
marked phases of" the Veteran's personality.  However, the 
Board places greater probative weight on the competent 
medical opinions which, not only fail to link the Veteran's 
anxiety and depression to service, but rather tend to 
indicate these disorders are related to childhood experiences 
and a multi-decade history of substance abuse.

After reviewing all evidence of record the Board finds that 
the preponderance of the evidence is against the claim, and 
accordingly there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
including anxiety and depression, is denied.



____________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


